Name: Commission Directive 2006/9/EC of 23 January 2006 amending Council Directives 90/642/EEC as regards the maximum residue levels of diquat, fixed therein (Text with EEA relevance)
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  agricultural activity;  deterioration of the environment;  agricultural policy
 Date Published: 2006-01-26; 2006-11-28

 26.1.2006 EN Official Journal of the European Union L 22/24 COMMISSION DIRECTIVE 2006/9/EC of 23 January 2006 amending Council Directives 90/642/EEC as regards the maximum residue levels of diquat, fixed therein (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin including fruit and vegetables (1), and in particular Article 7 thereof, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (2), and in particular Article 4(1)(f) thereof, Whereas: (1) In accordance with Directive 91/414/EEC, authorisations of plant protection products for use on specific crops are the responsibility of the Member States. Such authorisations have to be based on the evaluation of effects on human and animal health and influence on the environment. Elements to be taken into account in such evaluations include operator and bystander exposure and impact on the terrestrial, aquatic and aerial environments, as well as impact on humans and animals through consumption of residues on treated crops. (2) Maximum residue levels (MRLs) reflect the use of minimum quantities of pesticides to achieve effective protection of plants, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable, in particular in terms of estimated dietary intake. (3) MRLs for pesticides should be kept under review. They may be changed to take account of new uses, new information and data. (4) MRLs are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residues in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported with such necessary data. (5) Information on new or changed uses of diquat covered by Directive 90/642/EEC has been notified to the Commission. (6) The lifetime exposure of consumers to these pesticides via food products that may contain residues of these pesticides, has been assessed and evaluated in accordance with the procedures and practices used within the Community, taking account of guidelines published by the World Health Organisation (3). It has been calculated that the MRLs concerned will ensure that the acceptable daily intake is not exceeded. (7) An assessment of the available information has shown that no ARfD is required and that therefore a short term assessment is not needed. (8) Therefore it is appropriate to fix new maximum levels for residues of diquat. (9) The setting or modification at Community level of provisional MRLs does not prevent the Member States from establishing provisional MRLs for diquat in accordance with Article 4(1)(f) of Directive 91/414/EEC and Annex VI thereto. It is considered that a period of four years is sufficient to permit further uses of diquat. The provisional Community MRL should then become definitive. (10) Directive 90/642/EEC should therefore be amended accordingly. (11) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 90/642/EEC is amended as follows. In group 4. OILSEEDS, the entry Hemp seed is inserted between the entries Cotton seed and Others. Article 2 Part A of Annex II to Directive 90/642/EEC is amended in accordance with the Annex to this Directive. Article 3 1. Member States shall adopt and publish, by 26 July 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 27 July 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 23 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2005/76/EC (OJ L 293, 9.11.2005, p. 14). (2) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2005/72/EC (OJ L 279, 22.10.2005, p. 63). (3) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7). ANNEX In part A of Annex II to Directive 90/642/EEC, the column for diquat is replaced by the following: Pesticide residue and maximum residue level (mg/kg) Groups and examples of individual products to which the MRLs would apply Diquat 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts 0,05 (1) (2) (i) CITRUS FRUIT Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT Apples Pears Quinces Others (iv) STONE FRUIT Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (v) BERRIES AND SMALL FRUIT (a) Table and wine grapes Table grapes Wine grapes (b) Strawberries (other than wild) (c) Cane fruit (other than wild) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit and berries (other than wild) Bilberries Cranberries Currants (red, black and white) Gooseberries Others (e) Wild berries and wild fruit (vi) MISCELLANEOUS Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives Papaya Passion fruit Pineapples Pomegranate Others 2. Vegetables, fresh or uncooked, frozen or dry 0,05 (1) (2) (i) ROOT AND TUBER VEGETABLES Beetroot Carrots Cassava Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others (ii) BULB VEGETABLES Garlic Onions Shallots Spring onions Others (iii) FRUITING VEGETABLES (a) Solanacea Tomatoes Peppers Aubergines Others (b) Cucurbits  edible peel Cucumbers Gherkins Courgettes Others (c) Cucurbits  inedible peel Melons Squashes Watermelons Others (d) Sweet corn (iv) BRASSICA VEGETABLES (a) Flowering brassica Broccoli (including Calabrese) Cauliflower Others (b) Head brassica Brussels sprouts Head cabbage Others (c) Leafy brassica Chinese cabbage Kale Others (d) Kohlrabi (v) LEAF VEGETABLES AND FRESH HERBS (a) Lettuce and similar Cress Lamb's lettuce Lettuce Scarole (broad-leaf endive) Others (b) Spinach and similar Spinach Beet leaves (chard) Others (c) Water cress (d) Witloof (e) Herbs Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (vii) STEM VEGETABLES (fresh) Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (viii) FUNGI (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,2 (2) Beans Lentils Peas Others 4. Oilseeds Linseed 5 (2) Peanuts 0,1 (1) (2) Poppy seed 0,1 (1) (2) Sesame seed 0,1 (1) (2) Sunflower seed 1 (2) Rape seed 2 (2) Soya bean 0,2 (2) Mustard seed 0,5 (2) Cotton seed 0,1 (1) (2) Hemp seed 0,5 (2) Others 0,1 (1) (2) 5. Potatoes 0,05 (1) (2) Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,1 (1) (2) 7. Hops (dried), including hop pellets and unconcentrated powder 0,1 (1) (2) (1) Indicates lower limit of analytical determination. (2) Indicates that the maximum residue level has been established provisionally in accordance with Article 4(1)(f) of Directive 91/414/EEC.